Appeal from an order adjudging Morris Gootoff an incompetent person, appointing a committee of his estate and directing the committee to perform certain acts. On argument, order, in so far as appealed from, reversed on the law and the facts, with ten dollars costs and disbursements to the appellant, payable out of the estate, and the matter remitted to the Special Term for the purpose of making a further inquiry as to the qualifications of the relative claiming the right to the appointment as committee. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.